314 So. 2d 641 (1975)
Hue WRIGHT, Appellant,
v.
The FARMERS' RELIANCE INSURANCE COMPANY OF NEW JERSEY, a New Jersey Corporation, and Jerome Wright, a Minor, Appellees.
No. 74-1567.
District Court of Appeal of Florida, Third District.
June 24, 1975.
Harold A. Turtletaub, Miami, for appellant.
Cushman & Cushman, Miami, for appellees.
Before BARKDULL, C.J., and HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This is an appeal from an order dismissing with prejudice the second cause of action in a two-count complaint. Under the second count, the appellant sought to bring a derivative claim against the Farmers Reliance Insurance Company of New Jersey, insurer, and Jerome Wright, a minor son of the appellant, for injuries sustained by another son, James Elson Wright, by reason of the negligence of his brother, Jerome.
The sole point on appeal is whether a father can maintain a derivative action against his unemancipated minor son and his insurer for loss of services and medical expenses incurred as a result of injuries sustained by another unemancipated son.
We hold that he cannot. See, Orefice v. Albert, Fla. 1970, 237 So. 2d 142; Meehan v. Meehan, Fla.App. 1961, 133 So. 2d 776.
Affirmed.